ALLOWABILITY NOTICE

Response to Arguments
	In view of Applicant’s amendments and arguments dated 4/9/2021, all previous objections and rejections are withdrawn. The replacement drawings dated 4/9/2021 are acceptable.
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s Representative Eduardo Gonzalez on 7/16/2021 to correct a newly created 35 USC 112 Rejection for the terms “more of” in the independent claims.

The application has been amended as follows referencing the claims as filed on 4/9/2021.
Claim 1 lines 5-6, after “subsystem that receives” and before “the other input flow”
Delete [[more of the input flow or more of]]
Insert --the input flow or--

Delete [[more of the input flow or more of]]
Insert --the input flow or--


Allowable Subject Matter
Claims 1, 3, 5, 8-15, and 18-20 are allowed via the instant examiner’s amendment. Claims 2, 4, 6-7, and 16-17 are recognized as being cancelled.
The following is an examiner’s statement of reasons for allowance: 
Best seen in Applicant’s figure 1B and generally addressed in paragraph [0018], Applicants invention can be summarized as a spare piping system 32 which replaces the flow carrying characteristics of either piping subsystems 30 or 31, when either of piping subsystems 30 or 31 are inoperable.
In combination with the remainder of claimed limitations, none of the cited prior art, alone or in combination, discloses or teaches, (claims 1 and 20) “…wherein one or more valves associated with the third piping subsystem has a diameter at least as wide as a widest diameter from among the one or more valves associated with each of the first and second piping systems.”
As applied in the non-final rejection on 1/11/2021 “Surge Relief in Liquid Pipelines” (M&J Valve) dated June 2006, herein after “SRiLP” in view of Partridge et al. (US 7284563, herein after “Partridge”) encompasses all of the original independent claim language.  At least newly cited Barden et al. (US 2018/0045598) would further render obvious the amended claim language of, “…wherein one or more valves a larger flow capacity than the pressure compensating valve 710…” however Partridge does not apparently contemplate the bypass valve as being the same size or larger as required by the instant claim language thus rendering further obviousness moot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
The following newly cited prior art is pertinent to Applicant’s disclosure.
Osborne et al. US 2965125 discloses a bypass system for a pipe pig/scraper that is larger than the main fluid flow path for extraction of the pig/scraper.
Westra et al. US 2011/0178736 discloses a pipe testing jig which can accommodated multiple sized pipes in parallel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dane Soski at 571-272-9840.  The examiner can normally be reached Monday-Friday (8:30AM-5:00PM EST). If attempts to reach the examiner by telephone are unsuccessful the examiner’s supervisors; Craig Schneider (571-272-3607), Mary McManmon (571-272-6007), or Ken Rinehart (571) 272-4881 can 

/FREDERICK D SOSKI/
Examiner, Art Unit 3753	


/MICHAEL R REID/Primary Examiner, Art Unit 3753